Title: To James Madison from Richard Rush, 29 June 1816
From: Rush, Richard
To: Madison, James


        
          
            Dear sir.
            Washington June 29. 1816.
          
          I well remember the law to which Mr Wirt alludes. Indeed, I drew it. It was deemed necessary from antecedent evils of a most embarrassing kind, which, I believe, it has, to a great degree, cured every where but in Virginia. I have thrown a few remarks upon the enclosed sheet, to be read

as an addendum to Mr Wirts letter, and designed to meet its main object. This I have done in compliance with the request contained in your favor of the 26th instant. But I regret that you should be drawn into the trouble of any correspondence upon the subject. It has been looked at frequently in all its bearings at the office of the commissioner of the revenue. This would be the regular medium of correspondence upon the occasion; and from this officer, or ultimately from the secretary of the treasury as head of the department, the district attornies have received, or would receive, all explanations and instructions that are pertinent or practicable.
          I have ventured to say thus much that if, in the present instance, you should think fit to transmit Mr Wirts letter to me again, I shall be happy to put it in train to be acted upon by Mr Smith. It is probable, I think, that the answer would embrace the substance of the notes that I have briefly sketched.
          In the Intelligencer of the 18th of this month there is a curious anecdote connected with the recently asserted doctrines of British allegiance. I find it in Walter Scotts letter describing the fortress of Bergen-op-Zoom. It appears that in the late assault made upon it by the British, a Dutch officer in their service was taken prisoner. He was about to be executed as a traitor for serving against his native town, when he was rescued by the interposition of the British commanding general, who transmitted documents to prove the length of time that he had been in the British service!
          I observe also that Lord Exmouth’s treaty protects from slavery the prisoners made in all future wars with any European power. To have said with any Christian power would have been more in the Catholick spirit of the gospel, and less open to the suspicion of any intentional exclusion. I tender the assurances of my great and cordial respect.
          
            Richard Rush.
          
        
        
          [Enclosure]
          
            Washington June 29. 1816.
          
          It was, no doubt, supposed that the State Courts would take cognizance of the Subjects enumerated in the 1st and 2d Sections of the act of March 3d 1815. And such, it is beleived, has been the fact, with the exception of Virginia. Even in Virginia they will assume the jurisdiction where the case sounds in debt or contract, as contradistinguished from a penalty. Here then is one object of the Deputy’s duty, and although the necessity of observing the forms of proceeding enjoined by the State laws or State practice, may beget procrastination, yet its evils must be borne in the abscence of all other modes of bringing the suit that would lead to more expedition.
          Although the court of Appeals in Virginia did decide that an appeal would not lie [sic] from a State to a Federal Court, yet it has been supposed that since the reversal of that opinion at Washington, the State Courts of

Virginia will not practically adhere to it. Be it this, as it may, the proviso in the Second Section of the act does nothing more than give the right of appeal. There is a possibility that this right may not in every case be claimed.
          I have not understood that the refusal of the Virginia Courts to execute the penal laws of the U. States, has extended so far as to disclaim the power given in the third Section of the act, which relates to remissions and refers to the act of March the 3d 1797 as its root. If not, or if it be not taken as a consequence of that refusal, a Second object is carved out which, under the intendment of the act, may serve to justify the appointment of the deputies.
          At all events, as the act directs that they shall be appointed, I think the measure had better be taken. Mr Wirt, it is true, States some difficulties that are intrinsick. But I can see no harm in making the appointments. The deputies will at least do all that they can, and where Stopped by insuperable obstacles that will be their excuse. I would have the U States take every Step that is enjoined and that is practicable on their part, letting it be afterward Seen, that where it falls short in efficacy it has been owing to bars interposed by the State Courts.
        
      